DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 both recite the limitation "the delivery condition".  There is insufficient antecedent basis for this limitation in either claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,320,720 to Ticknor (hereinafter referred to as Ticknor).
	In regard to claim 1, as best shown in figure 2, Ticknor discloses an air filter device (8) having an air filter unit (10) with a filter media assembly (13) defining a perimeter and an outer frame assembly (12) arranged about the perimeter and establishing exterior length, width, and depth dimensions of the air filter device in an initial state. At least one of the flaps (17, 18) can be considered to form an expansion unit configured to effect an expanded state of the air filter device. The length or width dimension is capable of being greater in the expanded state than in the initial state.
	In regard to claim 2, at least a portion of the expansion unit (45) can be considered to be configured for selective assembly to the outer frame assembly (42). 
	In regard to claims 3 and 4, “the delivery condition” relates to the use (i.e. the transport) of the filter device, and is not considered to affect its structure. 
	In regard to claim 5, the expansion unit (17, 18 or 45) can be considered to include at least a first standoff for selectively mounting to the outer frame assembly (12 or 42). As shown in figure 4, the first standoff includes a standoff body and an adhesive (48) disposed on a face of the standoff body. 
	In regard to claim 6, the fist standoff is sized for mounting to an end frame member of the outer frame assembly in the expanded state. Upon mounting of the first standoff to the air filter unit, the length dimension of the expanded state is greater than the length dimension of the initial state, or the width dimension of the expanded state is greater than the width dimension of the initial state.
	In regard to claim 7, the outer frame assembly (12) includes a first frame member covering a first edge of the perimeter, as shown in figures 2 – 4. The expansion unit includes a first flange (17, 17a, or 46) configured to project from the first frame member in the expanded state.
	In regard to claim 8, as shown in figures 2 – 4, the first flange defines a fixed end attached to the first frame member and a free end opposite the fixed end, and further wherein the expanded state includes the free end laterally spaced from the first frame member.
	In regard to claim 9, the outer frame assembly (12) includes four side and has a second frame member covering a second end of the perimeter. As shown in figure 2, the expansion unit can be considered to include a second flange (18a) configured to project from the second frame member in the expanded state. 
	In regard to claim 18, as shown in figure 2, the perimeter of filter media assembly (13) has four sides. The perimeter can be considered to include opposing first and second side edges and opposing first and second end edges. The outer frame assembly (12) also includes four sides. Two of the side can be considered first and second side frame members covering the first and second side edges. The other two sides can be considered first and second end frame members covering the first and second end edges. The expansion unit (17, 18) is shown having four flaps, with one on each side of the frame assembly (12). Thus, a first flange is configured to project from the first side frame member in the expanded state, a second flange is configured to project from the second side frame member in the expanded state, a third flange is configured to project from the first end frame member in the expanded state, and a fourth flange is configured to project from the second end frame member in the expanded state, wherein each of the flanges includes a fixed end connected to the corresponding frame member and a free end opposite the fixed end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ticknor in view of US Patent No. 8,834,592 to Dimicelli (hereinafter referred to as Dimicelli).
	Ticknor is discussed above in section 6. As discussed in column 5 lines 39 – 41, Ticknor includes a filter media (13) that can be any material suitably adapted for functioning as a filter. Ticknor does not explicitly disclose using a pleated filter media. As shown in figure 1, Dimicelli discloses a similar filter device having a filter media (12) and a frame (20). The filter media (12) is shown to be a pleated filter media defining a plurality of pleats. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ticknor to form the filter media as a pleated filter media as suggested by Dimicelli as this is a known filter media that is suitable for filtration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,940,416. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 18 of the ‘416 patent teach or suggest all of the features in claims 1 – 20 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/ROBERT CLEMENTE/           							Primary Examiner, Art Unit 1773